COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Lemons
Argued at Richmond, Virginia


ROY BERGER BASS
                                          MEMORANDUM OPINION * BY
v.        Record No. 2535-97-2         JUDGE JERE M. H. WILLIS, JR.
                                            FEBRUARY 16, 1999
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                   Herbert C. Gill, Jr., Judge

          Larry A. Pochucha (Coates & Davenport, on
          brief), for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his conviction for operating a motor vehicle

while intoxicated, in violation of Code § 18.2-266, Roy Berger

Bass contends that the trial court erred (1) in denying his

motion to suppress evidence collected after an officer stopped

him for evading a roadblock, and (2) in denying his motion to

strike the evidence on the ground that the roadblock's

constitutionality was not established.       We affirm the judgment of

the trial court.

                           I.   Background

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences deducible therefrom."    Martin v. Commonwealth, 4 Va.

App. 438, 443, 358 S.E.2d 415, 418 (1987).

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     On the evening of March 24, 1997, the Chesterfield Police

Department set up a traffic checkpoint on Cogbill Road.     All

vehicles approaching from both directions were stopped at the

checkpoint.   Vehicles evading the checkpoint were stopped by

chase cars, one of which was being driven by Officer William

Wickham.

     Officer Wickham saw Bass' vehicle turn left from Route 1

southbound onto Cogbill Road, then make an immediate left turn

into a Texaco gas station.    Although the station was open, Bass

did not stop but drove straight through and exited the lot,

turning south on Route 1, thereby avoiding the checkpoint.

Because Bass did not stop in the station lot, Wickham concluded

that he was evading the checkpoint.      Wickham stopped Bass and

determined that he was under the influence of alcohol.     Wickham

testified that prior to the stop, he witnessed no illegal

activity by Bass except for his apparent evasion of the

checkpoint.

     Bass was convicted of driving while intoxicated, in

violation of Code § 18.2-266.
                       II.   Motion to Suppress

     Bass contends that the trial court erred in denying his

motion to suppress evidence obtained after he was stopped.     He

argues that the stop violated his Fourth Amendment right against

unreasonable search and seizure.    In considering the legality of

the stop, we must consider the "objective reasonableness of the

officer's behavior."    Riley v. Commonwealth, 13 Va. App. 494,



                                 - 2 -
497, 412 S.E.2d 724, 725 (1992).    Officer Wickham was responsible

for stopping all drivers who attempted to evade the roadblock.

The manner in which Bass made two quick turns, cutting through

the parking lot without stopping at the station, reasonably

supported Officer Wickham's suspicion that Bass sought to evade

the roadblock.   That suspicion legitimated the stop.     See Miller

v. Commonwealth, 16 Va. App. 977, 979-80, 434 S.E.2d 897, 898-99

(1993).    See also Bailey v. Commonwealth, 28 Va. App. 724,

727-28, ___ S.E.2d ___, ___ (1999).

                       III.   Motion to Strike

       When a driver is prosecuted after being stopped at a

roadblock, the Commonwealth must establish the constitutionality

of the roadblock.    See Simmons v. Commonwealth, 238 Va. 200, 204,

380 S.E.2d 656, 659 (1989); Thomas v. Commonwealth, 22 Va. App.

735, 739, 473 S.E.2d 87, 89 (1996).      Bass argues that the

Commonwealth failed to prove this element of the case against

him.

       "Because [Bass] was not stopped or arrested at the

roadblock, the validity of the roadblock was immaterial to the

legality of his seizure."     Thomas v. Commonwealth, 24 Va. App.

49, 52, 480 S.E.2d 135, 136 (1997).      The trial court correctly

rejected Bass' argument that the chase car was an extension of

the roadblock.    See id. at 55, 480 S.E.2d at 138.    Bass' freedom

of movement was curtailed only upon Wickham's stop, and not by

the roadblock.   Thus, the constitutionality of the roadblock is

irrelevant.



                                 - 3 -
The judgment of the trial court is affirmed.

                                               Affirmed.




                         - 4 -
Benton, J., dissenting.

     In Murphy v. Commonwealth, 9 Va. App. 139, 384 S.E.2d 125

(1989), we specifically ruled that a motorist may not be stopped

simply because he or she engages in a lawful driving maneuver to

avoid a roadblock.     See id. at 143-46, 384 S.E.2d at 127-29.    In

making that ruling, we noted the following:

          In this case, [the police officer] stopped
          [the motorist] after the officer saw him make
          a legal right turn onto a dead end street
          approximately 350 feet from a police
          roadblock. Officer Katz testified that he
          was acting as the "chase car" and that his
          role was to go after vehicles which turned to
          avoid the roadblock. . . . Katz further
          testified that he noted nothing unusual or
          suspicious about [the] vehicle or the
          operation of it, except for the fact that it
          turned prior to reaching the roadblock.
          While [the motorist's] turn onto the dead end
          street may have justified a "hunch" that the
          driver might be in violation of the traffic
          laws or might be involved in criminal
          activity, a legal turn into an existing
          roadway prior to reaching a checkpoint,
          standing alone, does not warrant reasonable
          suspicion that the operator is involved in
          criminal activity. Under the government's
          view, every citizen who turned onto a road
          within sight of a checkpoint, for whatever
          legitimate reason, would be subject to an
          investigative detention. This result we
          cannot sanction.
Id. (footnote omitted).

     In the case before us, Roy Bass made a lawful turn into a

service station lot.    The police officer testified that, prior to

stopping Bass, he witnessed no unlawful activity by Bass.    The

officer stopped Bass solely because he believed Bass was avoiding

the checkpoint.   The similarity of those facts to the




                                 - 5 -
circumstances in Murphy is unmistakable.   The Commonwealth merely

seeks to reargue the issue decided in Murphy and have the Court

adopt a view that we expressly rejected.

     Applying the Murphy "hold[ing,] that a driver's action in

making a legal turn within sight of a roadblock does not give a

police officer a reasonable basis to suspect that the driver is

involved in criminal wrongdoing," id. at 141, 384 S.E.2d at 126,

I would reverse the conviction in this case.   Therefore, I

dissent.




                              - 6 -